DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 7 and 8 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group there being no allowable generic or linking claim. Election was made without traverse in the reply filed on October 26, 2020.
Claim Rejections - 35 USC § 112
Claims 2-6 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 9, line 4, it is unclear whether the confusing language “mixing the mixture and an only polyolefin resin as a resin” (with emphasis) means that the mixture is mixed with a polyolefin resin as the only resin?  
In claim 9, line 13, the recitation “a content of the reinforcing fibers”, as opposed to “the content of the reinforcing fibers”, is indefinite in that it is unclear whether the recited content is required or merely exemplary.
 In claim 9, lines 24-25, it is unclear whether the “dispersed phases” referenced in the recitation “a total of cross-sectional areas of dispersed phases” refer to the antecedently-recited dispersed resin phases “a” and “b”.
the amount of the reinforcing fibers”, is indefinite in that it is unclear whether the recited amount is required or merely exemplary.
In claim 9, for the embodiment wherein only 75 mass% of the reinforcing fibers are mixed with the polyamide in the first process, it is unclear whether the remaining 25 mass% of reinforcing fibers is mixed in with the polyolefin resin in the second process.  In this regard, it is noted that the reinforcing fibers include reinforcing resin fibers [0044] and, as such, it is unclear how said embodiment would limit the “mixing the mixture and an only polyolefin resin as a resin” process requirement.
In claim 9, it is unclear which phase of the bicontinuous structure and sea-island structure contains the reinforcing fiber.
In claim 2, there is no express antecedent basis for reinforcing fibers “present in the phase consisting of the polyamide resin”.  
Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 3, 5, 6 and 9 are rejected under 35 U.S.C. 102(a1) and (a2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over U.S. 5,866,648 (Saito).
Saito discloses a fiber-reinforced composition comprising:
 a polyamide (meets applicants’ polyamide);
 a polyolefin (meets applicants’ polyolefin); and
 a reinforcing fiber (meets applicants’ reinforcing fiber), 
wherein the content of the polyolefin is 20 to 45 wt. % (and by default the content of the polyamide is 55 to 80 wt. %) with respect to 100 wt. % of the polyolefin and polyamide (meets applicants’ polyolefin and polyamide contents) and the content of the reinforcing fiber is 10 to 60 wt. % of the composition (meets applicants’ reinforcing fiber content) (e.g., abstract, C6:56-C7:19, inventive and comparative examples, claims).
As to method claim 9, Saito sets forth a Comparative Example 3 composition obtained by first mixing 50 wt.% polyamide and 50 wt.% glass fiber to obtain a masterbatch (A) (meets applicants’ first process step) and mixing 80% of the meets applicants’ second process step), wherein the content of the polyamide is 77 wt.% and the content of polypropylene is 33 wt.%, with respect to 100 wt.% of polyamide and polypropylene (meets applicants’ polyamide and polyolefin contents), and the content of glass fiber is about 67 parts by weight (pbw) based on 100 pbw of polyamide and polypropylene (meets applicants’ reinforcing fiber content).  Inasmuch as Saito’s comparative embodiment meets Applicants’ process claim 9, in terms of the types and contents of materials added and method of production, it is reasonably believed that it would inherently possess the same multiphase structure (bicontinuous and/or sea-island) and dispersed phase cross-sectional area because the properties are intrinsically linked to the chemical identity and formulation of a composition. “Products of identical chemical composition cannot have mutually exclusive properties” because a chemical composition and its properties are inseparable, In re Spada 15 USPQ2d 1655, MPEP 2112.01 (II). Where the claimed and prior products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established, In re Best 195 USPQ 430. Where applicant claims a composition in terms of function, property or characteristic and the composition of the prior art is the same as that of the claim but the function property or characteristic is not explicitly disclosed, a rejection under both 35 U.S.C. 102 and 103 is appropriate (MPEP 2112).  Case law holds that a reference may be relied upon for all that it teaches, including non-preferred embodiments because a non-preferred portion of a reference is just as significant as the preferred portion in assessing the patentability of the claims, Merck & Co. v. Biocraft Laboratories, 10 In re Gurley, 31 USPQ2d 1130. The onus is shifted to applicants to establish that the presently claimed process is not the same as or obvious from that set forth by Saito.
As to claim 2, to the extent the totality of the glass fiber is pre-mixed with the polyamide to form the masterbatch (A), it is reasonably believed that Saito’s comparative composition would necessarily exhibit the same structure.
	As to claim 3, Saito discloses propylene-based polyolefins.
	As to claim 5, Saito discloses polyamide 6.
	As to claim 6, Saito discloses glass fiber.
Saito anticipates the above-rejected claims in that it is reasonably believed that the similarly-constituted and similarly-produced comparative composition would inherently possess the same multiphase structure and cross-sectional area properties.  In the alternative, given that Applicants’ claims 2, 3, 5 and 6 are product-by-process claims, it is maintained that since Saito’s inventive compositions meet the claimed chemical composition, both in terms of the types of materials added and their contents, it is reasonably believed that they would be the same even though they were made by a different process, In re Thorpe, 227 USPQ 964.  Specifically, while Saito’s inventive compositions are produced by a different process, where a mixture of the polyamide and reinforcing fiber are mixed with a polymer mixture comprising polyolefin and polyamide, inasmuch as Applicants’ composition can be produced via a similar process, wherein remaining polyamide is 
That is, it is reasonably believed that Saito’s composition would inherently possess the same multiphase structure and dispersed phase cross-sectional area.
Claim Rejections - 35 USC § 103
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. 5,866,648 (Saito) described hereinabove.
As to claim 4, Saito’s silence relative to the melt flow rate of the polyolefin component implicitly suggests to one having ordinary skill in the art that any suitable melt flow rate (inclusive of that presently claimed) is viable in accordance with the desired properties.  This is particularly so, given the broadness of applicants’ melt flow rate range, 
Response to Arguments
Applicant's arguments filed April 26, 2021 have been fully considered but they are not persuasive.
Contrary to Applicants’ contention, Saito discloses the amended method of claim 9 in the production of Comparative Example 3. Moreover, inasmuch as Applicants’ claims 2, 3, 5 and 6 are product-by-process claims, it is reasonably believed that such are similar to Saito’s similarly-constituted inventive compositions.  Although Saito’s inventive compositions were produced by a different process, where a mixture of the polyamide and reinforcing fiber are mixed with a polymer mixture comprising polyolefin and polyamide, to the extent Applicants’ composition can be produced via a similar process, wherein remaining polyamide is mixed in with the polyolefin [0078], no patentable .
              Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ana L Woodward whose telephone number is (571)272-1082.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 571-272-1078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANA L. WOODWARD/Primary Examiner, Art Unit 1765